        
Exhibit 10.39

AMENDMENT (this “Amendment”) dated as of June 30, 2015, to the Nonqualified
Stock Option Agreement (Tranche A) and the Non-qualified Stock Option Agreement
(Tranche B) (collectively, the “Option Agreements”), both dated as of October 4,
2014, both between Roadhouse Holding Inc. (the “Company”), and Samuel Nicholas
Borgese (“Executive”).
WHEREAS, the Company and Executive desire to amend certain matters in the
Agreements as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Section 2(b) of each of the Agreements shall be deleted and replaced in its
entirety with the following (with additions indicated in bold and italics and
deletions indicated by a strikethrough):
Performance-Based Vesting. The Options shall become vested in accordance with
this Section 2(b), if at all, on the date of a Change in Control (the “Vesting
Event”) in which the Per Share Actual Value exceeds the Per Share Floor Value
(as each such term is defined below). Such vesting requirement is referred to in
this Agreement as “Performance-Based Vesting”. If the Per Share Actual Value as
of the Vesting Event does not exceed the Per Share Floor Value, no portion of
the Options shall become vested. If the Per Share Actual Value at the date of
the Vesting Event exceeds the Per Share Floor Value, 100% of the Options which
are then outstanding shall become vested as of the Vesting Event. In the event
that any portion of the Options does not become vested pursuant to this Section
2(b) upon the first occurrence of a Vesting Event following the Grant Date, such
portion of such Options shall not become vested as a result of any subsequent
Vesting Event, and shall automatically be canceled without payment therefor. At
or prior to the Vesting Event, the Committee shall make any and all adjustments
it deems equitably necessary or appropriate with respect to interim sales of or
distributions in respect of the Shares prior to such Vesting Event and any
Shares retained after such Vesting Event. For avoidance of doubt, a Vesting
Event shall not include the direct or indirect acquisition of equity securities
or assets of the Company or a Subsidiary by a person or group in exchange for or
otherwise in consideration of loans or debt securities of the Company or any
Subsidiary held by such person or group.



 

1000559194v1

--------------------------------------------------------------------------------



2.Section 4(e) of each of the Agreements shall be deleted and replaced in its
entirety with the following (with additions indicated in bold and italics and
deletions indicated by a strikethrough):
Special Tolling Provision. Notwithstanding the provisions of Sections 4(a) and
4(c), in the event that the Participant’s employment with the Company or any
Subsidiary terminates (other than for Cause) at a time when the Service-Based
Vesting requirements have been met as to less than 100% or less of the Options,
then the portion of the Options as to which the Service-Based Vesting
requirements have been met shall remain outstanding until the first Vesting Date
Event following the date of termination of employment (but in no event beyond
the Normal Expiration Date of such Options) and shall either become vested or
shall be forfeited based on whether the Performance-Based Vesting requirements
have been met on the Vesting Date at the time of the Vesting Event. If the
Options become vested by reason of the Performance-Based Vesting requirements
having been satisfied and remain outstanding following the Vesting Date Event by
reason of Section 5(b) (or are converted into Alternative Options that remain
outstanding), such Options (or Alternative Options) shall be exercisable at any
time up until the 60th day following the date of the Vesting Event.
3.Except as amended hereby, the Agreements shall remain in full force and
effect. After giving effect to this Amendment, each reference in the Agreements
to “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby” or words of like
import referring to the Agreements shall refer to the Agreements, as amended by
this Amendment.
4.This Amendment shall be governed by and construed in accordance with the laws
of the State of Delaware, regardless of the law that might be applied under
principles of conflict of laws.
5.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the instrument.
[Remainder of page intentionally left blank]

2
 

1000559194v1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have duly executed this Amendment
as of the date first above written.
ROADHOUSE HOLDING INC.
By:
/s/ Michelle Zavolta     
Name: Michelle Zavolta
Title: Chief People Officer

PARTICIPANT
/s/ Samuel Nicholas Borgese Samuel Nicholas Borgese













3
 

1000559194v1